Title: Committee Report on George McIntosh, 9 October 1777
From: Adams, John
To: 


     
      
       9 October 1777
      
     
     The Committee, to whom were referred the Papers, received from the President of the State of Georgia, respecting George McIntosh, taken into Custody in Consequence of Information transmitted, and a request made by Congress to the Government of the state of Georgia and the Memorial of the said George McIntosh praying Congress to take his Case into Consideration, report That they have examined into the said Papers and Memorial and, are of Opinion that there is not sufficient Cause before Congress for the Detention of the said George McIntosh, and therefore that he be discharged.
    